Dissenting Opinion by
Judge Craig:
Under Unemployment Compensation Board of Review v. Derk, 24 Pa. Commonwealth Ct. 54, 57, 353 A.2d 915, 917 (1976)—as the majority opinion forthrightly acknowledges—the law disqualifies a claimant from benefits because of fault only if his unacceptable external conduct directly reflects upon his ability to perform his assigned job duties. To hold that an accusation or even a conviction of a crime off the job is disqualifying because of the employer’s “concern regarding the impact on its other employees ’ ’ means that we are letting the subjective judgment of the employer provide the essential link to the claimant’s job duties. Neither the findings nor the record show that there was an actual impact upon' other employees in any way detrimental to their work.
Equally irrelevant to the claimant’s job duties is the fact that the external crime involved another employee as victim, when, as here, there is no showing that the victim’s employment relationship . had any pertinence to the wrongdoing.
This extension of the fault disqualification amounts to the imposition of a bill of attainder upon those who are accused or convicted of crime, stripping them of statutory rights and entitlement not germane to the crime or the punishment.
*32This court should not grant to employers or to the compensation authorities an unfounded power to pass judgment — moral or otherwise — upon external actions unrelated to the job. That responsibility must remain with the criminal justice system, subject to the safeguards it provides.